IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-378

                                        No. COA21-681

                                       Filed 7 June 2022

     Duplin County, No. 10 JT 02

     IN RE: S.O.C. A Minor Juvenile.

           Appeal by Respondent-Mother from Order entered 22 July 2021 by Judge

     Robert Gilmore in Duplin County District Court. Heard in the Court of Appeals 6

     April 2022.


           Elizabeth Myrick Boone for petitioner Duplin County Department of Social
           Services.

           Benjamin J. Kull for Respondent-Mother.

           Brian C. Bernhardt, Attorney for Guardian ad Litem


           HAMPSON, Judge.


                          Factual and Procedural Background

¶1         Respondent-Mother appeals from the trial court’s Judgment Terminating

     Parental Rights entered 22 July 2021, which adjudicated grounds to terminate

     Respondent-Mother’s parental rights under N.C. Gen. Stat. § 7B-1111(a)(1), (2), and

     (6) and further determining it was in the best interests of the juvenile to terminate
                                                IN RE: S.O.C.

                                               2022-NCCOA-378

                                              Opinion of the Court



     Respondent-Mother’s parental rights.1 The Record tends to reflect the following:

¶2            Respondent-Mother is the mother of Samuel.2 On 30 January 2018, the Duplin

     County Department of Social Services (DSS) filed a Juvenile Petition (Petition)

     alleging Samuel was neglected as defined by N.C. Gen. Stat. § 7B-101.

¶3            The Petition alleged that on 29 January 2018, DSS launched an investigation

     after Samuel reported that his older brother choked him with a belt causing Samuel

     to develop red marks on his neck and also placed a hand over Samuel’s mouth causing

     him to almost pass out.             Samuel reported that when he screamed for help,

     Respondent-Mother came into his bedroom.                 However, after Respondent-Mother

     evaluated the situation, she felt the juveniles “were fine” so she left the juveniles

     alone and did not seek medical treatment. Respondent-Father was home but also did

     not address the incident. The DSS report noted that a prior 21 November 2012 trial

     court order required Respondent-Mother to be supervised with the juveniles at all

     times.

¶4            On 2 February 2018 the trial court entered a Non-Secure Custody Order

     granting non-secure custody to DSS. On 4 April 2018, the trial court entered an

     Order adjudicating Samuel neglected as defined by N.C. Gen. Stat. § 7B-101. In its




              1   Respondent-Father did not appeal the TPR.

              2   The juvenile is referred to by the parties’ stipulated pseudonym.
                                        IN RE: S.O.C.

                                       2022-NCCOA-378

                                      Opinion of the Court



     Disposition Order, the trial court ordered Respondent-Mother to obtain a psychiatric

     evaluation, an independent parenting evaluation, and to continue receiving intensive

     in-home services.

¶5         Respondent-Mother submitted to an individual Psychological Assessment at

     the Waynesboro Family Clinic with Dr. James T. Smith on 8 November 2018 (the

     Smith Evaluation). During the Smith Evaluation, Respondent-Mother completed an

     Adaptive Behavior Assessment System (ABAS) and Slosson Intelligence Test (SIT) to

     “determine her IQ and level of adaptive behavior so that her capacity to regain

     custody and appropriately parent her children could be determined.”

¶6         Respondent-Mother and her children also submitted to a Child/Family

     Evaluation with Dr. Kristy Matala at Matala Psychological Services (the Matala

     Evaluation).     The Matala Evaluation consisted of interviews with Respondent-

     Mother and her children which occurred over multiple sessions from 2 October 2018

     to 12 November 2018. The Matala Evaluation indicated Respondent-Mother had “a

     need for . . . a competent supervisor who can act as a guardian by providing care to

     the children.”

¶7         On 16 September 2020, approximately two years after the Matala and Smith

     Evaluations, the trial court entered a Six Month and Permanency Planning Review

     Order pursuant to N.C. Gen. Stat. § 7B-906.1. As part of the Order, the trial court

     reviewed the 2018 Smith Evaluation, which stated:
                                        IN RE: S.O.C.

                                        2022-NCCOA-378

                                       Opinion of the Court



               a. That Respondent-Mother’s adaptive behavior functioning is in
               the low to below average range;

               b. That Respondent-Mother has a Mild Intellectual disability, and
               is unlikely to progress beyond the 6th grade level in academic
               subjects; and

               c. That Respondent -Mother should be supervised while caring for
               her children.

¶8         The trial court also found that, due to the COVID-19 pandemic, Respondent-

     Mother’s visitations were telephonically held and that “Respondent-Father is now

     required to initiate all phone calls [as] calls from Respondent-Mother have resulted

     in upsetting the juveniles.” The trial court found the conditions which led to removal

     still existed and that it was in the best interest of the Juveniles to remain in DSS

     custody. The trial court Ordered Samuel’s primary permanent plan as custody to a

     relative or other suitable person and for his secondary permanent plan to be

     reunification.

¶9         The trial court entered an Order of Continuance on 11 January 2021, and on

     14 January 2021, the trial court entered an additional Six Month and Permanency

     Planning Review Order.       The trial court found Respondent-Mother remained

     unemployed and continued to initiate phone calls with the juveniles against their

     previous Order. The trial court also found that a potential placement Respondent-

     Mother supplied to the trial court for evaluation “informed the Department she was

     adopting a six-week-old baby and would not be a possible placement for the
                                           IN RE: S.O.C.

                                           2022-NCCOA-378

                                         Opinion of the Court



       Juveniles.” The trial court found that “the best plan of care to achieve a safe,

       permanent home for Samuel within a reasonable period of time is a primary plan of

       adoption . . . and a secondary plan of reunification.” The trial court ordered Samuel’s

       primary permanency plan changed to adoption and maintained his secondary

       permanency plan as reunification.

¶ 10         On 23 February 2021, approaching three years after the trial court adjudicated

       Samuel as neglected, DSS filed a Petition for the Termination of Parental Rights. In

       this Petition, DSS alleged grounds existed to terminate Respondent-Mother’s

       parental rights pursuant to N.C. Gen. Stat. § 7B-1111(a) (1), (2), and (6) as follows:

                 12. That clear and convincing facts sufficient to terminate
                 Respondent-Mother’s parental rights exist and are specifically as
                 follows:

                    a. That the juvenile has been adjudicated to be a neglected
                    juvenile as defined by N.C. Gen. Stat. §7B-101[15], having
                    been so adjudicated in an Order entered April 4, 2018;
                    b. That the juvenile is neglected as defined by N.C. Gen. Stat.
                    §7B-101, and there is a high probability of continued neglect .
                    ...

                    d. That the Respondent-Mother has willfully left the juvenile
                    in foster care or placement outside of the home for more than
                    twelve (12) months without reasonable progress under the
                    circumstances being made in correcting those conditions
                    which led to the removal of the juvenile. . .

                    f. That the Respondent-Mother is incapable of providing for
                    the proposed care and supervision of the juvenile, such that
                    the juvenile is a neglected juvenile within the meaning of N.C.
                    Gen. Stat. § 7B-101, and that there is a reasonable probability
                                          IN RE: S.O.C.

                                         2022-NCCOA-378

                                        Opinion of the Court



                   that such incapability will continue for the foreseeable future.

¶ 11         The trial court conducted a hearing on the Petition to Terminate Parental

       Rights on 9 June 2021. On 22 July 2021, now more than three years after the trial

       court adjudicated Samuel as neglected, the trial court entered its Judgment

       Terminating Parental Rights. In its Judgment, the trial court made Findings of Fact

       related to the family’s history with DSS between 2008 and 2018. As it relates to

       Respondent-Mother, these findings included:

                10. That the Juvenile has been under the legal custody of the
                    Duplin County Department of Social Services since January
                    29, 2018.

                11. That the Respondent Parents have an extensive history with
                    the Duplin County Department of Social Services Chat pre-
                    dates the Juvenile's birth which includes:

                      a. That on November 15, 2008 the Department received a
                      neglect report. The report was substantiated for injurious
                      environment (domestic violence).

                      b. That on December 04, 2009 the Department received a
                      report for improper medical care which was substantiated.
                      On January 7, 2010 the children were removed from the
                      home and placed into foster care due to concerns of lack of
                      heat in the home, roach infestation, significant medical
                      needs of the children, and failure to thrive diagnosis for two
                      of the three minor children. . . . On February 2, 2011, the
                      court ordered that physical and legal custody be given back
                      to the parents and the case was closed,

                      c. That on September 1, 2010, the Department received a
                      neglect report regarding the family. The family was found
                      to be in need of services and case was transferred to case
                                    IN RE: S.O.C.

                                    2022-NCCOA-378

                                   Opinion of the Court



                management,

                d. That on May 23, 2011, the Department received an abuse
                and neglect report regarding the family. . . . The case was
                substantiated for abuse and neglect (physical) . The
                children were placed into foster care and it was adjudicated
                on September 28, 2011. On November 21, 2012, the court
                ordered that the legal and physical custody be given back
                to [Respondent-Parents]; that [Respondent-Mother] have
                supervised visitation with the juveniles and that
                [Respondent-Mother] had to be supervised at all times . . .

                e. That on May 1, 2012, the Department received a
                neglect/abuse report stating that [Samuel] reported that
                his father . . . had spanked him on the butt. . . . . The Social
                Worker did observe a bruise on his butt that appeared to
                be a few days old. The case was substantiated and closed,

                f. That on June 4, 2013, the Department received a report
                of abuse and neglect. The case was substantiated and sent
                to case management. Over the course of the case the
                parents completed parenting [sic] and . . . mental health
                evaluations through New Dimensions. The case
                management case was closed,

                g. That on August 15, 2013 the Department received a
                neglect report. . . . The report was substantiated and sent
                to case management on September 12, 2013. The case was
                later closed on January 21, 2014.

                h. That on November 20, 2017, the Department received a
                neglect report regarding the family. . . .

                i. That on January 29, 2018, the Duplin County
                Department of Social Services received a neglect report . .
                .

¶ 12   The trial court also set out the findings from the 2018 Smith Evaluation:
                                            IN RE: S.O.C.

                                            2022-NCCOA-378

                                          Opinion of the Court



                  a. That Respondent-Mother’s IQ as measured with the S[I]T, is
                  50, based on a comparison of her chronological age and her mental
                  age, estimated to be 8 years and 3 months;

                  b. That the score, coupled with the adaptive behavior scores
                  places Ms. Capitano in the [range] of Mild Intellectual Disability;

                  c. That persons with such Mild Intellectual Disability can benefit
                  from training in social and occupational skills but are unlikely to
                  progress beyond the sixth-grade level in academic subjects;

                  d. That Ms. Capitano is seeking to regain custody of her four
                  children. It is recommended that this is a reasonable request
                  which should be supported at a level that considers her level of
                  disability; and

                  e. That the Respondent-Mother Should be supervised while
                  caring [for] her children, given her impaired level of cognitive
                  functioning.

¶ 13           The trial court also found the 2018 Matala Evaluation reported:

                  13. That the Respondent Parents submitted to a child forensic
                  evaluation on October 2, 2018. The findings expressed doubts
                  that the parents had the ability to provide a safe, stable
                  environment [for] the children and meet all of their special needs
                  without a competent supervisor, who can act as a guardian by
                  providing care to the children.

¶ 14           Lastly, the trial court found “the prior adjudication of neglect was admitted

       into evidence and was considered.”

¶ 15           Based on these findings, the trial court concluded statutory grounds existed for

       the termination of Respondent-Mother’s parental rights as alleged in the Petition in

       that:
                                           IN RE: S.O.C.

                                          2022-NCCOA-378

                                         Opinion of the Court



                 a. That the juvenile has been adjudicated to be neglected as
                 defined by N.C. Gen. Stat. §7B-101 and there is a high probability
                 of a repetition of neglect;

                 b. That the Respondent-Mother has willfully left the juvenile in
                 foster care or placement outside of the home for more than twelve
                 (12) months without reasonable progress under the
                 circumstances being made in correcting those conditions which
                 led to the removal of the Juvenile; and

                 c. That the Respondent-Mother is incapable of providing for the
                 proper care and supervision of the Juvenile, such that the
                 Juvenile is a dependent Juvenile within the meaning of N.C. Gen.
                 Stat. §7B-101, and that there is a reasonable probability that such
                 incapability will continue for the foreseeable future.

¶ 16         The trial court further concluded it was in the best interests of Samuel to

       terminate   Respondent-Mother’s      parental     rights   and,   ultimately,   ordered

       Respondent-Mother’s parental rights terminated as to Samuel. On 23 August 2021,

       Respondent-Mother timely filed Notice of Appeal.

                                               Issue

¶ 17         The dispositive issue on appeal is whether the trial court erred in adjudicating

       grounds to terminate Respondent-Mothers’ parental rights under N.C. Gen. Stat. §

       7B-1111(a) (1), (2), and (6) where the trial court did not base its Findings of Fact on

       conditions related to Respondent-Mother at the time of the termination hearing.

                                             Analysis

¶ 18         Jurisdiction for this appeal is granted by N.C. Gen. Stat. §§ 7A-27(b)(2) and

       7B-1001(a)(7) (2021). The standard of appellate review of an order adjudicating
                                             IN RE: S.O.C.

                                             2022-NCCOA-378

                                            Opinion of the Court



       grounds upon which to terminate parental rights is whether the trial court’s findings

       of fact are supported by clear, cogent, and convincing evidence and whether those

       findings of fact support the conclusions of law. In re Montgomery, 311 N.C. 101, 111,

       316 S.E.2d 246, 253 (1984).

                   This Court reviews de novo the issue of whether a trial court’s
                   adjudicatory findings of fact are supported by its conclusion of law
                   that grounds existed to terminate parental rights pursuant to
                   N.C. Gen. Stat. § 7B-1111(a). Under a de novo review, the court
                   considers the matter anew and freely substitutes its own
                   judgment for that of the trial court.

       In re T.M.L., 377 N.C. 369, 2021-NCSC-55, ¶ 15 (internal citations and quotations

       omitted).

¶ 19         In this case, the trial court concluded statutory grounds existed under N.C.

       Gen. Stat. § 7B-1111(a) (1), (2), and (6) to terminate Respondent-Mother’s parental

       rights. Under N.C. Gen. Stat. § 7B-1111(a) (1), (2), and (6), the trial court may

       terminate parental rights upon finding one or more of the following:

                   (1) The parent has abused or neglected the juvenile. The juvenile
                       shall be deemed to be abused or neglected if the court finds the
                       juvenile to be an abused juvenile within the meaning of G.S.
                       7B-101 or a neglected juvenile within the meaning of G.S. 7B-
                       101.

                   (2) The parent has willfully left the juvenile in foster care or
                       placement outside the home for more than 12 months without
                       showing to the satisfaction of the court that reasonable
                       progress under the circumstances has been made in correcting
                       those conditions which led to the removal of the juvenile. No
                       parental rights, however, shall be terminated for the sole
                                           IN RE: S.O.C.

                                          2022-NCCOA-378

                                         Opinion of the Court



                    reason that the parents are unable to care for the juvenile on
                    account of their poverty.

                 ...

                (6) That the parent is incapable of providing for the proper care
                    and supervision of the juvenile, such that the juvenile is a
                    dependent juvenile within the meaning of G.S. 7B-101, and
                    that there is a reasonable probability that the incapability will
                    continue for the foreseeable future. Incapability under this
                    subdivision may be the result of substance abuse, intellectual
                    disability, mental illness, organic brain syndrome, or any
                    other cause or condition that renders the parent unable or
                    unavailable to parent the juvenile and the parent lacks an
                    appropriate alternative child care arrangement.

       N.C. Gen. Stat. § 7B-1111(a) (2021).

¶ 20         Respondent-Mother contends the trial erred in terminating Respondent-

       Mother’s parental rights under N.C. Gen. Stat. § 7B-1111(a) (1), (2), and (6) as none

       of the trial court’s adjudicatory Findings of Fact address the circumstances at the

       time of the hearing.   Specifically, Respondent-Mother contends the trial court’s

       findings only address circumstances which existed—at the latest—almost thirty-one-

       months prior to the termination of parental rights hearing.

¶ 21         The North Carolina Supreme Court recently addressed a similar argument in

       In Re Z.G.J., 378 N.C. 500, 2021-NCSC-102. There, the respondent argued inter alia

       a trial court’s findings based on evidence of the circumstances more than 13 months

       prior to the termination hearing did not support the trial court’s conclusion that

       grounds existed to terminate Respondent-Mother’s parental rights under N.C. Gen.
                                            IN RE: S.O.C.

                                           2022-NCCOA-378

                                          Opinion of the Court



       Stat. § 7B-1111(a) (1), (2), and (6). The Supreme Court agreed and reversed the

       adjudication of grounds to terminate parental rights. Id. at ¶ 34.

¶ 22         With respect to the adjudication of neglect as a ground to terminate parental

       rights under Section 7B-1111(a)(1), the Court observed: “It is well established that

       when deciding whether future neglect is likely, ‘[t]he determinative factors must be

       the best interests of the child and the fitness of the parent to care for the child at the

       time of the termination proceeding.’ ” Id. at ¶ 26, (quoting In re Ballard, 311 N.C.

       708, 715, 319 S.E.2d 227 (1984)). The Court determined that as the only evidence

       presented incorporated only the allegations of the Petition filed more than 13 months

       prior to the hearing, and that those allegations “do not shed any light on respondent’s

       fitness to care for [the juvenile] at the time of the termination hearing, and the trial

       court erred by relying on the stale information in the petition as its only support for

       this ground.” Id. at ¶ 27.

¶ 23         Similarly, with respect to Section § 7B-1111(a)(2), the Supreme Court noted:

                 Termination under this ground requires the trial court to perform
                 a two-step analysis where it must determine by clear, cogent, and
                 convincing evidence whether (1) a child has been willfully left by
                 the parent in foster care or placement outside the home for over
                 twelve months, and (2) the parent has not made reasonable
                 progress under the circumstances to correct the conditions which
                 led to the removal of the child.

       Id. at ¶ 30 (quoting In re Z.A.M., 374 N.C. 88, 95, 839 S.E.2d 792 (2020)). “A parent’s

       reasonable progress ‘is evaluated for the duration leading up to the hearing on the
                                           IN RE: S.O.C.

                                           2022-NCCOA-378

                                          Opinion of the Court



       motion or petition to terminate parental rights.’ ” Id. at ¶ 30 (quoting In re J.S., 374

       N.C. 811, 815, 845 S.E.2d 66 (2020)). Thus, the trial court’s adjudication of grounds

       to terminate parental rights based solely on evidence of circumstances more than 13

       months prior was also in error.

¶ 24         Additionally, as it relates to an adjudication of dependency as a ground to

       terminate parental rights, the Supreme Court likewise recognized Section 7B-

       1111(a)(6) requires a showing:

                 (1) “the parent is incapable of providing for the proper care and
                 supervision of the juvenile, such that the juvenile is a dependent
                 juvenile within the meaning of G.S. 7B-101, and ... there is a
                 reasonable probability that such incapability will continue for the
                 foreseeable future[,]” and (2) “the parent lacks an appropriate
                 alternative child care arrangement.” N.C. Gen. Stat. § 7B-
                 1111(a)(6) (2019).

       Id. at ¶ 31. Moreover, “Like the adjudication of grounds pursuant to subsections

       (a)(1) and (2), an adjudication of dependency as a ground for termination under

       subsection (a)(6) must be based on an examination of the parent’s ability to care for

       and supervise their child at the time of the adjudication hearing.” Id. Therefore, as

       with the other grounds, the trial court’s findings related to circumstances more than

       13 months prior did not support the trial court’s adjudication of dependency. Id.

¶ 25         Ultimately, the Supreme Court summarized its holding on these points:

                 by relying solely on the evidence from a termination petition that
                 was filed thirteen months prior to the hearing, the trial court
                 erred by concluding grounds for termination existed under
                                           IN RE: S.O.C.

                                          2022-NCCOA-378

                                         Opinion of the Court



                 subsections (a)(1), (2), and (6), since each of those grounds
                 requires evaluating the evidence as of the time of the termination
                 hearing.

       In re Z.G.J., 378 N.C. 500, 2021-NCSC-102, ¶ 34.

¶ 26         In the case before us, the trial court based its July 2021 determination that

       grounds existed to terminate Respondent-Mother’s parental rights under N.C. Gen.

       Stat. § 7B-1111(a) (1), (2), and (6) based on Findings of Facts from almost 31 months

       prior to the termination hearing. Indeed, most of the trial court’s relevant findings

       consist of reciting case history from 2008 to 2018 and the findings from the 2018

       Smith and Matala reports. The trial court made no findings that would support a

       determination that at the time of the June 2021 hearing there was a likelihood of

       repetition of neglect. The trial court also made no findings evaluating Respondent-

       Mother’s progress, if any, to correct the conditions resulting in the removal of Samuel

       from her custody in the time period leading up to the hearing. Finally, the trial court

       also made no findings which reflect any examination of the Respondent-Mother’s

       ability to care for and supervise Samuel at the time of the adjudication hearing.

¶ 27         Thus, under In re Z.G.J., the trial court’s findings—in this case based on

       circumstances pre-dating the termination of parental rights hearing by almost 31

       months or more—failed to evaluate the evidence at the time of the termination of

       parental rights hearing. Thus, in turn, those findings cannot support the trial court’s

       conclusion grounds existed to terminate Respondent-Mother’s parental rights under
                                             IN RE: S.O.C.

                                            2022-NCCOA-378

                                           Opinion of the Court



       N.C. Gen. Stat. § 7B-1111(a) (1), (2), and (6). Consequently, the trial court erred in

       adjudicating grounds existed to terminate Respondent-Mother’s parental rights. See

       Id. at ¶ 34. As such, we vacate the trial court’s Judgment Terminating Parental

       Rights and remand this matter to the trial court to determine (1) whether the existing

       record contains evidence from which it may make Findings of Fact as to the

       circumstances at the time of the termination hearing and, if so, (2) to make a new

       determination as to whether grounds exist to terminate parental rights and, in turn,

       (3) enter the disposition it deems in the best interest of Samuel.3 If the trial court

       determines the evidence does not support grounds for terminating Respondent-

       Mother’s parental rights, the trial court should dismiss the Petition.

                                                 Conclusion

¶ 28          Accordingly, for the foregoing reasons, we vacate the trial court’s 22 July 2021

       Judgment Terminating Parental Rights and remand this matter to the trial court to

       conduct further proceedings as set forth herein.

              VACATED AND REMANDED.

              Judges DILLON and DIETZ concur.




              3 In remanding this matter to the trial court, we also note that in adjudicating
       dependency as a ground to terminate parental rights, the trial court also failed to make any
       finding the “the parent lacks an appropriate alternative child care arrangement” as required
       under N.C. Gen. Stat. § 7B-1111(a)(6) (2019).